DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Nakaiso (US 2018/0316331), discloses a chip component, comprising: a substrate (Fig. 1; [0041]; 211 is interpreted to be a substrate); an insulating layer (212), formed on the substrate (Fig. 1; [0041]); an organic insulating layer (213), formed on the inorganic insulating layer (Fig. 1; [0041]); and an LC circuit, comprising a capacitor (100) formed in the insulating layer, and an inductor (223) formed, in a manner of being electrically connected to the capacitor, in the organic insulating layer (Fig. 1; [0041] and [0045]). Nakasio fails to expressly disclose where the insulating layer is an inorganic insulating layer.
As to claim 17: the closest prior art, Nakaiso, discloses a chip component, comprising: a substrate (Fig. 1; [0041]; 211 is interpreted to be a substrate); an insulating layer (212), formed on the substrate (Fig. 1; [0041]); an organic insulating layer (213), formed on the insulating layer (Fig. 1; [0041]); a capacitor (100), comprising a lower electrode (lower structure in 100) disposed in the insulating layer, and an upper electrode (255) disposed in the insulating layer by facing the lower electrode (Figs. 1 and 2; [0050]); and an inductor (223), comprising a spiral coil conductor disposed in the organic insulating layer, the inductor and the capacitor forming an LC circuit (Figs. 1 and 2; [0036]). Nakasio fails to expressly disclose where the insulating layer is an inorganic insulating layer; where in the capacitor there is a portion of the inorganic insulating layer spaced in between the upper and lower electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813